Name: Commission Regulation (EEC) No 1468/89 of 26 May 1989 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 5 . 89 Official Journal of the European Communities No L 144/49 COMMISSION REGULATION (EEC) No 1468/89 of 26 May 1989 fixing the export refunds on beef and veal Whereas the current market situation in the Community and sales outlets, particularly in non-member countries, leads to the granting of export refunds on adult male bovine animals of a live weight of at least 300 kilograms and other bovines of a live weight of 250 kilograms and over ; whereas experience gained in recent years has shown that it is advisable to treat live pedigree breeding animals of a weight of at least 250 kilograms for females and 300 kilograms for males in an identical manner to other bovine animals, while subjecting them to certain special administrative formalities ; Whereas it is necessary to grant refunds for the export to certain destinations of certain fresh or chilled meat listed in the Annex under heading No 0201 of the combined nomenclature of certain frozen meat listed in the Annex under heading No 0202, of certain meat offal listed in the Annex under heading No 0206 and of certain other prepared or preserved meat or meat offal listed in the Annex under subheadings 1602 50 10 and 1602 90 61 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular the first sentence of Article 18 (5) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 18 of Regulation : (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regula ­ tion and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 of 28 June 1968 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas Regulation (EEC) No 32/82 0, as last amended by Regulation (EEC) No 3169/87 (6), and Regulations (EEC) No 1964/82 0, (EEC) No 74/84 (8), as amended by Regulation (EEC) No 3988/87, and (EEC) No 2388/84 (9), as amended by Regulation (EEC) No 3988/87 lay down the conditions for granting special export refunds for certain cuts of beef/veal and certain preserved beef and veal products ; Whereas Regulations (EEC) No 2908/85 (10), (EEC) No 142/86 ("), (EEC) No 1055/87 ( 12), as amended by Regula ­ tion (EEC) No 1416/87 (13) and (EEC) No 3815/87 (,4) lay down the conditions applying to the export of certain beef and veal held by certain intervention agencies and intended for export ; Whereas it follows from applying these rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below ; Whereas, in view of the wide differences in products falling within subheadings 0201 20 90 700 and 0202 20 90 100 used for refunds, the refund should only be granted for cuts in which the weight of bone does not exceed one-third ; Whereas refunds should also be granted for fresh or frozen boned or boneless pieces, even where each piece is not individually wrapped, and for minced meat, and the wording of the tariff subheading for fresh boned or bone ­ less pieces specified ; Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland ; whereas, to the extent necessary to allow this trade to continue, the refund must be fixed at an amount which will cover the difference between prices on the Swiss market and export prices in the Member States ; whereas there are possibilities for exporting such meat and salted and dried meat to certain African, Near and Middle East third countries ; whereas account should be taken of this situation and refund should be fixed accor ­ dingly ; ') OJ No L 148 , 28 . 6 . 1968, p. 24. 2) OJ No L 61 , 4, 3 . 1989, p . 43 . ') OJ No L 156, 4. 7 . 1968 , p. 2. 4) OJ No L 61 , 5. 3 . 1977, p . 16. s) OJ No L 4,-8 . 1 . 1982, p. 11 . &lt;) OJ No L 301 , 24 . 10 . 1987, p. 21 . 7) OJ No L 212, 21 . 7 . 1982, p . 48 . «) OJ No L 10, 13 . 1 . 1984, p. 32. 9) OJ No L 221 , 18 . 8 . 1984, p. 28 . 10) OJ No L 279, 19 . 10 . 1985, p . 18 . ") OJ No L 19 , 25 . 1 . 1986, p . 8 . I2) OJ No L 103, 15. 4 . 1987, p . 10 . u) OJ No L 135 , 23 . 5 . 1987, p . 18 . I4) OJ No L 357, 19 . 12. 1987, p. 24 . Whereas, in the case of certain other cuts and preserves of meat or offals shown in the Annex under subheadings 1602 50 90 and 1602 90 69, Community participation in international trade may be ensured by granting a refund which takes account of the refund hitherto granted to exporters ; No L 144/50 Official Journal of the European Communities 27. 5. 89 Whereas, in the case of other beef and veal products, a refund need not be fixed since Community participation in world trade in these products is not significant ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 1 636/87 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 18 of Regulation (EEC) No 805/68 is granted and the amount of that refund shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 30 May 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . (2) OJ No L 153, 13 . 6. 1987, p. 1 . 27. 5 . 89 Official Journal of the European Communities No L 144/51 ANNEX to the Commission Regulation of 26 May 1989 fixing die export refunds on beef and veal (ECU/100 kg) Product code Destination (8) Amount of refund (')  Live weight  0102 10 00 190 01 96,00 0102 10 00 390 01 96,00 0102 90 31 900 02 68,50 03 55,50 04 25,50 0102 90 33 900 02 68,50 03 55,50 04 25,50 0102 90 35 900 02 86,50 03 73,00 04 34,50 0102 90 37 900 02 86,50 03 73,00 04 34,50  Net weight  0201 10 10 100 02 73,50 03 65,00 04 32,50 0201 10 10 900 02 101,50 03 88,00 04 44,00 0201 10 90 1 10 ( ») 02 106,00 03 85,00 04 42,50 0201 10 90 190 02 73,50 03 65,00 04 32,50 0201 10 90 910 (') 02 146,50 03 115,00 04 57,50 0201 10 90 990 02 101,50 03 88,00 04 44,00 0201 20 21 000 02 101,50 03 88,00 \ 04 44,00 No L 144/52 Official Journal of the European Communities 27. 5. 89 (ECU/100 kg) Product code Destination (8) Amount of refund (*) I  Net weight  0201 20 29 100 (') 02 146,50 03 115,00 04 57,50 0201 20 29 900 02 101,50 03 88,00 04 44,00 0201 20*31 000 02 73,50 03 65,00 04 32,50 0201 20 39 100 (') 02 106,00 03 85,00 04 42,50 0201 20 39 900 02 73,50 03 65,00 04 32,50 0201 20 51 100 02 129,00 03 110,50 04 56,00 0201 20 51 900 02 73,50 03 65,00 04 32,50 0201 20 59 110 (') 02 186,50 03 146,00 04 73,00 0201 20 59 190 02 129,00 03 110,50 04 56,00 0201 20 59 910 ( ¢) 02 106,00 03 85,00 04 42,50 0201 20 59 990 02 73,50 03 65,00 04 32,50 0201 20 90 100 0 02  03  04  0201 20 90 300 (2) 02  03  04  0201 20 90 500 (2) 02  03  04  27. 5 . 89 Official Journal of the European Communities No L 144/53 (ECU/100 kg) Product code Destination (8) Amount of refund (*)  Net weight  0201 20 90 700 02 73,50 03 65,00 04 32,50 0201 30 00 050 0 05 112,00 0201 30 00 100 (3) 02 266,50 03 208,50 04 104,50 06 266,50 0201 30 00 130 02 144,50 03 125,00 04 62,50 06 144,50 07 90,00 0201 30 00 190 0 02 102,50 03 84,00 04 42,00 I 06 102,50 07 90,00 0202 10 00 100 02 73,50 03 65,00 04 32,50 0202 10 00 900 02 101,50 03 88,00 04 44,00 0202 20 10 000 02 101,50 03 88,00 04 44,00 0202 20 30 000 02 73,50 03 65,00 04 32,50 0202 20 50 100 02 129,00 03 110,50 04 56,00 0202 20 50 900 02 73,50 03 65,00 04 32,50 0202 20 90 100 02 73,50 03 65,00 04 32,50 0202 30 90 100 0 05 112,00 No L 144/54 Official Journal of the European Communities 27. 5 . 89 (ECU/100 kg) Product code Destination (*) Amount of refund f)  Net weight  0202 30 90 300 02 171,50 03 163,00 04 77,50 06 163,00 0202 30 90 500 0 02 102,50 03 84,00 04 42,00 06 102,50 07 90,00 0202 30 90 900 07 90,00 0206 10 95 000 02 102,50 03 84,00 04 42,00 06 102,50 0206 29 91 000 02 102,50 03 84,00 04 42,00 06 102,50 0210 20 90 100 08 102,50 09 60,50 0210 20 90 300 02 102,50 0210 20 90 500 ( «) 02 102,50 1602 50 10 110 02 108,00 03 108,00 04 108,00 1602 50 10 130 02 96,00 03 96,00 04 96,00 1602 50 10 150 02 77,00 03 77,00 06 77,00 1602 50 10 170 02 51,00 03 51,00 04 51,00 1602 50 90 110 01 11 6,00 (6) 1602 50 90 190 01 73,00 1602 50 90 310 01 1 03,00 ( «) 1602 50 90 390 01 65,00 1602 50 90 510 01 77,00 0 1602 50 90 590 01 48,50 1602 50 90 700 01 32,50 1602 50 90 800 01 16,00 1602 90 61 110 02 51,00 03 51,00 04 51,00 1602 90 69 100 01 32,50 1602 90 69 500 01 16,00 27 . 5 . 89 Official Journal of the European Communities No L 144/55 (') Entry under this subheading is subject to the submission of the certificate appearing in the Annex to Commis ­ sion Regulation (EEC) No 32/82 (OJ No L 4, 8 . 1 . 1982, p. 11 ). (2) Entry under this subheading is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 74/84 (OJ No L 10, 13. 1 . 1984, p. 32). (3) Entry under this subheading is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 1964/82 (OJ No L 212, 21 . 7 . 1982, p. 48). (4) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine. 0 OJ No L 336, 29 . 12. 1979, p. 44. (") OJ No L 221 , 19 . 8 . 1984, p. 28 . Q The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210, 1 . 8 . 1986, p. 39). (*) The destinations are as follows : 01 Third countries. 02 North African, Near and Middle East third countries, West, Central East and South African third countries, except Lebanon, Cyprus, Botswana* Kenya, Madagascar, Swaziland and Zimbabwe. 03 European third countries, the Canary Islands, Ceuta, Melilla, Lebanon, Cyprus, Greenland, Pakistan, Sri Lanka, Burma, Thailand, Vietnam, Indonesia, the Philippines, China, North Korea and Hong Kong and the destinations referred to in Article 34 of Regulation (EEC) No 3665/87 (OJ No L 351 , 14. 12. 1987, p. 1 ), except Austria, Sweden and Switzerland. 04 Austria, Sweden and Switzerland. 05 The United States of America, carried out in accordance with Regulation (EEC) No 2973/79 (OJ No L 336, 29 . 12. 1979 , p. 44). 06 French Polynesia and New Caledonia. 07 Canada. 08 North, West, Central, East and South African third countries, except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe. 09 Switzerland . (') Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. NB : The countries are those in Commission Regulation (EEC) No 3639/86 (OJ No L 336, 29 . 11 . 1986, p. 46). The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 as amended (OJ No L 366, 24 . 12 . 1987, p. 1 ).